EXHIBIT 10.25

 

SYPRIS SOLUTIONS, INC.

AMENDMENT TO STOCK OPTION AGREEMENTS

TO ACCELERATE VESTING PERIODS

FOR CERTAIN “UNDERWATER” OPTIONS

 

THIS AMENDMENT (“Amendment”) to your Stock Option Agreements is made by and
between Sypris Solutions, Inc. a Delaware corporation located at 101 Bullitt
Lane, Suite 450, Louisville, KY (“Company”) and the undersigned Optionee,
effective as of March 11, 2005.

 

1. For Unvested Options with Option Prices above [$__.__] (the “Accelerated
Options”), the Vesting Periods are hereby amended to allow each such Accelerated
Option to be exercised at any time after March 11, 2005, until its expiration
under the terms of the Plans and your Agreements.

 

2. “Option Price” means the price to be paid for Common Stock upon the exercise
of an Unvested Option, as set forth in the Plans and your Agreements.

 

3. “Plans” means the Sypris Solutions, Inc. 1994 Stock Option Plan for Key
Employees and/or the 2004 Sypris Equity Plan, as applicable.

 

4. “Stock Option Agreements” or the “Agreements” includes each of your Stock
Option Agreements for Options Granted Pursuant to 1994 Stock Option Plan for Key
Employees and/or each of your Non-Qualified Stock Option Award Agreements under
the 2004 Sypris Equity Plan.

 

5. “Unvested Options” means only those unvested stock option grants made to you
under the Plans which have not been exercised, forfeited or terminated as of
March 11, 2005; provided, however, that the term “Unvested Options” shall not
include any grants of Performance-Based Options which have not yet achieved
their Target Share Prices.

 

6. “You” or “your” means the undersigned Optionee.

 

7. All other capitalized terms herein shall have the meanings given to them in
the Plans and the Agreements, whether capitalized in the Plans and the
Agreements or not.

 

IN WITNESS WHEREOF, the parties have executed this Amendment in duplicate to be
effective as of the date first above written.

 

SYPRIS SOLUTIONS, INC.       OPTIONEE By                

Jeffrey T. Gill

President & CEO

                    (Printed Name)

 